V. J. Brennan, P.J.
Defendant, Melvin King, was charged with armed robbery in violation of MCL 750.529; MSA 28.797. Defendant’s jury trial resulted in his being convicted, on November 10, 1976, of attempted armed robbery. MCL 750.92; MSA 28.287. On November 24, 1976, defendant was sentenced to 40 to 60 months in prison, and defendant appeals from his conviction as of right.
Defendant raises only one issue on this appeal. Defendant claims that the trial court did not properly exercise its discretion when it ruled that defendant’s prior conviction for armed robbery could be used by the prosecution in cross-examination if the defendant elected to testify. We disagree.
Upon review of the record it is found that the prosecution properly requested a ruling as to the *713admissibility of defendant’s prior conviction. This, together with the trial court’s response, indicated that the trial court recognized its discretion in the matter and thus the rule in People v Jackson, 391 Mich 323; 217 NW2d 22 (1974), was not violated. It is true that in the exercise of this discretion various factors are to be balanced. See People v Crawford, 83 Mich App 35; 268 NW2d 275 (1978). However, no Michigan case holds that this weighing process must be specifically placed on the record. In the recent case of People v Baldwin, 405 Mich 550; 275 NW2d 253 (1979), the Supreme Court could have imposed this specific requirement but chose not to do so.
The present case differs from Baldwin, supra, and Crawford, supra, wherein the trial court violated the proper standard in exercising its discretion. Since the record in the present case indicates that the trial court recognized its discretion and since there is no showing that improper factors were considered, we find no error.
Defendant’s conviction is affirmed.
M. F. Cavanagh, J., concurs in the result.